Citation Nr: 1510606	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for disc herniation of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which refused to reopen the previously denied claim of service connection for a lumbosacral spine disability.

On December 1, 2014, the Veteran appeared and testified before the undersigned Veterans Law Judge via videoconference.  Due to a technical malfunction, the Board was unable to produce a written transcript of the proceeding.  As such, a letter was sent to the Veteran notifying him of the opportunity to testify at another hearing.  On January 2015, the Board received a statement from the Veteran, wherein he stated his desire to appear at a new Board hearing via videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2015 response to the December 2014 letter notifying him of the inability to produce a written transcript of the December 2014 Board hearing due to audio malfunctions, the Veteran requested a Board hearing via videoconference with a Veterans Law Judge in connection with this appeal.  As that requested hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board hearing via videoconference before a Veterans Law Judge.  Notice of the hearing must be sent to the Veteran at his current mailing address.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




